Citation Nr: 0511371	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  97-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1  Entitlement to service connection for a chronic headache 
disability.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to January 1979.  In addition, he had a subsequent period of 
reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.  Specifically, in that decision, the RO 
denied service connection for a chronic headache disability 
and for hearing loss.  In addition, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for a cervical spine disorder.  Also, the 
RO confirmed the noncompensable evaluation for the 
service-connected post-operative right carpal tunnel 
syndrome.  

In August 1999, the Board denied the issue of entitlement to 
a compensable disability rating for the service-connected 
post-operative right carpal tunnel syndrome.  Also at that 
time, the Board remanded the veteran's headaches, hearing 
loss, and cervical spine claims to the RO for further 
evidentiary development.  Subsequently, in November 2000, the 
Board again remanded these remaining issues to the RO for 
further evidentiary development.  

Thereafter, in June 2002, the Board determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a cervical spine disorder 
had been received.  Additionally, the Board determined that 
further evidentiary development was necessary with regard to 
the de novo issue of entitlement to service connection for a 
cervical spine disorder and for the claims of entitlement to 
service connection for a chronic headache disability and for 
hearing loss.  

In June 2003, the Board remanded the veteran's claims for 
service connection for a chronic headache disability, hearing 
loss, and a cervical spine disorder to the RO for further 
evidentiary development.  Following completion of the 
requested development, the RO, in January 2005, returned the 
veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran's chronic headache disability is associated 
with his active military duty.  

3.  The fusion of the veteran's cervical spine, characterized 
as Klippel-Feil Syndrome, has been determined to be a 
congenital defect.  

4.  The degenerative changes of the veteran's cervical spine 
began many years after his separation from active military 
duty and have not been found to be associated with such 
service.  

5.  The veteran's hearing was noted on examination at entry 
into service and did not increase in severity during such 
service.  


CONCLUSIONS OF LAW

1.  A chronic headache disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A cervical spine disability was not incurred or 
aggravated in service, and degenerative arthritis of the 
cervical spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in May 2004 in the present case, the RO 
discussed the type of evidence necessary to support the 
veteran's service connection claims.  Also by this document, 
the RO notified the veteran that it would make reasonable 
efforts to help him obtain such necessary evidence but that 
he must provide enough information so that VA could request 
the relevant records.  In addition, VA informed the veteran 
of attempts already made to obtain relevant evidence with 
regard to these issues.  Further, the veteran was advised of 
his opportunity to submit "any other evidence or information 
. . . [which was] support[ive of his] . . . claim."  Thus, 
he may be considered advised to submit all pertinent evidence 
in his possession.  

Additionally, the November 1996 rating decision, the 
statement of the case (SOC) issued in September 1997, and the 
supplemental statements of the case (SSOCs) issued in October 
1998, June 2000, March 2002, August 2003, and August 2004 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his service connection claims.  
These documents also included discussions regarding the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  In a March 2003 letter, the Board notified 
the veteran that it would be developing additional evidence 
with regard to his service connection claims.  In addition, 
the Board informed the veteran of his opportunity to submit 
additional evidence or argument.  Approximately one month 
later in April 2003, the veteran responded that, in addition 
to copies of two service medical records that he was 
submitting, he had no further evidence or argument to 
present.  Further review of the claims folder indicates that 
the veteran failed to respond to the August 2003 SSOC, the 
May 2004 RO letter, and the August 2004 SSOC.  

Furthermore, the veteran has been accorded several pertinent 
VA examinations during the current appeal.  Accordingly, the 
Board also finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
service connection claims.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

A.  Chronic Headache Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has asserted that 
service connection for a chronic headache disability is 
warranted because this disorder originated during his active 
military duty.  In particular, at a personal hearing 
conducted before a hearing officer at the RO in August 1997, 
the veteran testified that, following the in-service injury 
in which he tripped over clothes lying on the floor and fell 
into a locker and injured his shoulders, he had begun to 
experience headaches.  According to the veteran's testimony, 
he has continued to experience headaches since service.  
Hearing transcript (T.) at 2, 7-11.  

Furthermore, at the VA miscellaneous neurological disorders 
examination subsequently conducted in February 2002, the 
veteran stated that he has had headaches "for most of his 
adult life dating back to his 20s or earlier."  In this 
regard, the Board notes that the veteran was approximately 
22 years of age at the time of his entrance into active 
military duty.  

Significantly, competent medical evidence of record supports 
the veteran's assertions.  According to the service medical 
records, at the enlistment examination which was conducted in 
December 1974, the veteran denied ever having experienced 
frequent or severe headaches.  This evaluation demonstrated 
that his head and neurological system were normal.  During 
active military duty, and specifically in December 1977, he 
sought treatment for headaches.  At that time, he reported 
having a history of headaches.  At the separation examination 
which was conducted in November 1978, the veteran described 
frequent headaches for the past three years.  Further, 
post-service medical records dated from February 1989 to 
February 2003 reflect periodic treatment for, and evaluation 
of, a diagnosed headache disability.  

The Board acknowledges that the examiner who treated the 
veteran in service in December 1977 assessed temporal 
headaches which were probably secondary to the congenital 
fusion of his cervical spine.  Additionally, the examiner who 
conducted the February 2002 VA miscellaneous neurological 
disorders examination concluded that the veteran's headaches, 
which were most consistent with muscle contraction type 
headaches, were probably related to his cervical spine 
disease.  As the Board will discuss in the remainder of this 
decision, service connection for a cervical spine disability 
is not warranted.  

Significantly, however, the fact remains that the competent 
evidence of record illustrates that the veteran's headaches 
began during his active military duty and have continued 
since that time and that he currently has a diagnosed chronic 
headache disability which has been characterized as muscle 
contraction type headaches.  Consequently, the Board must 
conclude that the evidence of record supports the veteran's 
claim for service connection for a chronic headache 
disability.  Service connection for this disorder is, 
therefore, warranted.  See, 38 U.S.C.A. § 5107(b) (West 
2002).  

B.  Cervical Spine Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Throughout the current appeal, the veteran has contended that 
the in-service accident in which he injured his shoulder also 
resulted in problems with his cervical spine.  He has 
consistently described continued neck problems since this 
in-service injury.  See, e.g., T. at 2-6, 14.  In this 
regard, the Board acknowledges that, according to a July 1976 
service medical record, the veteran reported experiencing "a 
little," but not too severe, neck pain since having tripped 
over some clothes lying on the floor and hitting his right 
shoulder on a locker approximately two months prior to the 
treatment session.  

Importantly, however, the totality of the relevant medical 
evidence of record does not support a finding of a cervical 
spine disability associated with the veteran's service.  In 
particular, the physical examinations and specialized testing 
completed on the veteran's cervical spine in July 1976 and 
thereafter during his service illustrate fusion of his C1-C3 
vertebrae.  This condition, which was characterized as 
Klippel-Feil Syndrome, was consistently described as 
congenital.  Furthermore, relevant post-service medical 
records reflect continued treatment for this congenital 
abnormality.  Although degenerative changes of the veteran's 
cervical spine have also been shown, this disability was not 
first manifested until the mid-1990s (approximately 15 years 
after his separation from active military duty) and has not 
been found to be associated in any way to his active military 
duty.  

The Board acknowledges that, in a July 1995 statement, a 
private physician noted that the veteran had reported 
experiencing persistent neck pain since the in-service injury 
to his shoulder.  Following a physical examination, the 
doctor expressed his opinion that the veteran's chronic neck 
pain was "most likely due to his original injury in 1975 as 
well as [the] symptomatic degenerative changes below his 
block vertebrae."  To the extent that this physician has 
associated the veteran's chronic neck pain with the 
in-service injury, the Board points out that this conclusion 
is based on statements made by the veteran himself.  
Importantly, at no place in this statement did the doctor 
note that he had had access to, and an opportunity to review, 
the veteran's service medical records.  Further, to the 
extent that this physician associated the veteran's 
complaints of neck pain with the degenerative changes of his 
cervical spine, the Board reiterates that the degenerative 
changes of his cervical spine was not first manifested until 
the mid-1990s (approximately 15 years after his separation 
from active military duty) and has not been found to be 
associated in any way to his active military duty.  As such, 
the Board does not find the doctor's conclusions to be 
probative to the matter regarding the veteran's cervical 
spine.  

Additionally, an examiner who had had the opportunity to 
review the veteran's claims folder at the February 2002 VA 
bones examination explained that, although the service 
medical records did not reflect a specific injury to the 
veteran's neck, these documents did illustrate "a right 
shoulder injury due to a slip and fall which appear[ed] . . . 
to be the catalyst of onset of his symptoms."  However, 
following review of the remainder of the claims folder as 
well as a physical examination of the veteran's neck, the 
examiner diagnosed congenital fusion of the cervical spine 
(which was defined as Klippel-Feil Syndrome) as well as 
degenerative disc disease of the cervical spine without 
objective evidence of upper extremity radiculopathy.  
Significantly, the examiner expressed his opinion that the 
fusion of the veteran's cervical spine is a congenital 
condition which was not aggravated by any incident of his 
service, including any injury to his neck.  In support of 
this conclusion, the examiner cited the "extensive 
neurologic and surgical evaluations" during service which 
associated the veteran's neck symptoms, including pain, with 
a congenital condition (e.g., fusion) rather than "a 
secondary or service-incurred injury."  Additionally, as the 
Board has discussed in this decision, the degenerative 
changes of the veteran's cervical spine were not first 
manifested until the mid-1990s (approximately 15 years after 
his separation from active military duty) and have not been 
found to be associated in any way to his active military 
duty.

Consequently, the Board concludes that the medical evidence 
of record has consistently determined that the fusion of a 
portion of the veteran's cervical spine is a congenital 
defect.  In this regard, the Board notes that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2004).  Although post-service medical records also reflect 
the presence of degenerative changes in the veteran's 
cervical spine, the fact remains that this disability was not 
exhibited in service or within the first post service year 
and has not been found to be otherwise related to his active 
military duty.  Moreover, no pertinent superimposed injury 
has been illustrated.  

Accordingly, the Board must conclude that preponderance of 
the evidence is against the veteran's claim for service 
connection for a cervical spine disorder.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  




C.  Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

With regard to claims involving hearing loss, the pertinent 
regulation stipulates that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2004).  

In this regard, the Board acknowledges the contentions made 
by the veteran throughout the current appeal that he incurred 
a defective hearing disability as a result of his in-service 
responsibilities which included work as a jet engine 
mechanic.  See, e.g., T. at 11-12.  The veteran's 
descriptions of his hearing capabilities are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Importantly, however, such descriptions must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent laws and regulation.  

In this regard, the Board acknowledges that the February 2002 
VA audiological examination demonstrated mild sensorineural 
hearing loss from 3000 Hertz to 4000 Hertz in the veteran's 
right ear as well as mild to moderate sensorineural hearing 
loss from 2000 Hertz to 4000 Hertz in his left ear and that 
the examiner who conducted this evaluation concluded that the 
veteran's current hearing loss is related to his military 
service.  In support of this conclusion, the examiner cited 
the November 1978 separation examination which reflected the 
presence of hearing loss.  The examiner explained that, based 
on this discharge examination, "it is assumed that . . . 
[the veteran's] hearing loss occurred before his separation 
physical."  

Further, at a VA ear disease examination which was conducted 
on the same day in February 2002, the examiner also 
determined that the veteran's bilateral hearing loss was 
"more than likely secondary to exposure to excessive noise 
during his reserve period from 1987 to 1990 at which time he 
was a jet engine mechanic."  The examiner noted that 
"[t]here is no evidence that . . . [the veteran] was exposed 
to any excessive noise or any infection or injuries from 1975 
to 1979" and that "the only positive history of excessive 
noise exposure is during his reserve period from 1987 to 
1990."  

Significantly, however, the examiner who conducted the ear 
disease examination did not address the fact that the 
November 1978 separation evaluation (from the veteran's 
period of active military duty) had reflected the presence of 
hearing loss.  In addition, although both of these examiners 
had access to, and reviewed, the veteran's claims folder, 
they did not (in rendering their opinions) address the fact 
that the enlistment examinations from his active duty 
entrance and his reserve duty entrance reflected the presence 
of bilateral defective hearing.  

Importantly, the evidence clearly reflects that the veteran's 
hearing loss existed before acceptance and enrollment and was 
also not aggravated by such service.  Although at the 
December 1974 enlistment examination the veteran denied ever 
having experienced hearing loss, this evaluation reflected 
the presence of bilateral hearing loss.  In particular, the 
examination provided the following puretone 
thresholds:  20 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, and 40 decibels at 
4000 Hertz (in the veteran's right ear) as well as 
25 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 
35 decibels at 2000 Hertz, and 40 decibels at 4000 Hertz (in 
his left ear).  The report of the December 1974 enlistment 
examination clearly demonstrates the existence of a bilateral 
defective hearing disability at the time of the veteran's 
enlistment into service.  

Moreover, the Board finds that the relevant evidence of 
record does not demonstrate that the veteran's preexisting 
bilateral hearing loss underwent an increase in severity 
beyond its natural progression during service.  Specifically, 
in-service medical records from the veteran's period of 
active military duty are negative for complaints of, 
treatment for, or findings of a hearing loss disability.  At 
the November 1978 separation examination, the veteran denied 
ever having experienced defective hearing.  Importantly, 
although this evaluation confirmed the continued presence of 
bilateral hearing loss, the testing provided evidence of an 
improvement in the veteran's hearing acuity.  In particular, 
the separation examination provided the following puretone 
thresholds:  5 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 
3000 Hertz, and 25 decibels at 4000 Hertz (in the veteran's 
right ear) as well as 5 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, 30 decibels at 
3000 Hertz, and 30 decibels at 4000 Hertz (in his left ear).  

Furthermore, in a July 2003 addendum, the examiner who had 
conducted the February 2002 VA audiological examination 
expressed his opinion that "it is less likely than not that 
the veteran's defective hearing began in service" and that 
this disorder actually began prior to service.  The examiner 
cited evidence of hearing loss at the 1974 enlistment 
examination.  Additionally, the examiner expressed his 
opinion that the veteran's preexisting hearing loss did not 
"worsen . . . beyond its natural course during the veteran's 
active duty."  In support of this conclusion, the examiner 
cited the results of the audiological evaluation completed at 
the separation examination in November 1978.  

Additionally, the Board notes that the enlistment examination 
conducted pursuant to the veteran's entrance into reserve 
duty in October 1986 reflected the presence of bilateral 
hearing loss at all frequencies.  In particular, this 
evaluation provided the following puretone 
thresholds:  10 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, 25 decibels at 
3000 Hertz, and 25 decibels at 4000 Hertz (in the veteran's 
right ear) as well as 10 decibels at 500 Hertz, 20 decibels 
at 1000 Hertz, 35 decibels at 2000 Hertz, 35 decibels at 
3000 Hertz, and 35 decibels at 4000 Hertz (in his left ear).  
In-service medical records from the veteran's reserve duty 
are negative for complaints of, treatment for, or findings of 
a hearing loss disability.  A separation examination from the 
veteran's reserve service is not available.  As such, the 
Board must conclude that the available evidence of record 
does not indicate that the veteran's preexisting hearing loss 
underwent an increase in severity beyond its natural 
progression during the veteran's reserve duty.  


ORDER

Service connection for a chronic headache disability is 
granted.  

Service connection for a cervical spine disorder is denied.  

Service connection for hearing loss is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


